Citation Nr: 0402694	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  01-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for coronary artery 
disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to May 
1968.  

Service connection was denied by the Department of Veterans 
Affairs (VA) Regional Office (RO) for coronary artery disease 
in July 1988, since the veteran's coronary artery disease was 
not shown to be secondary to the veteran's service-connected 
post-traumatic stress disorder.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating determination of 
the Houston, Texas VA RO.


REMAND

VA has not advised the veteran which portion of evidence the 
Secretary would attempt to obtain on behalf of the veteran.  
Accordingly, a VCAA letter is necessary.

The veteran had an in-service blood pressure reading of 
160/110 in October 1967.  He has a current diagnosis of 
hypertension.  A medical opinion with reasons is needed on 
the matter of whether the veteran's hypertension had its 
onset in service.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should send the veteran a 
VCAA letter.

2.  A VA medical examiner should render 
an opinion with reasons as to whether 
the veteran's hypertension had its onset 
in service.  The claims folder should be 
made available to the examiner prior to 
the examination.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


